  Case 9:19-cv-81244-RAR Document 1 Entered on FLSD Docket 09/09/2019 Page 1 of 6


ProSe1(Rev.12/16)Complai
                       ntforaCivilCase


                                   U NITED STATES D ISTRICT COURT
                                                                   forthe                           FILED By #P G            D c.
                                                                                                                              .


                                                     Southern DistrictofFlorida
                                                                                                          SEF -8 2019
                                                              CivilDivision
                                                                                                           ët
                                                                                                            .k
                                                                                                             oko
                                                                                                               k,
                                                                                                                l,l
                                                                                                                  .,.
                                                                                                                    l.î
                                                                                                                      .
                                                                                                                      ?I
                                                                                                                       A
                                                                                                                       L
                                                                                                                       (
                                                                                                                       ji
                                                                                                                       !
                                                                            CaseN o.
                                                                                           (tobehlledinbythe(7/er/f'
                                                                                                                   sO//cea
                                                                                                                         l
             Dawud Canaan Sturrup Gabriel
                         Plaintlffls)
(Writethefullnameofeachrftzl '
                             rz/#/w/7()ishling thiscomplaint.
/f//)enamesofalltheplaint;
                         j.
                          h cannoth'  tinthespaceabove,                     JuryTrial:(checkone) Z Yes Z No
pleasewrite ''seeattached''in thespaceand attach an additional
pagewiththefullIi
                stofnames.
                         )
                             -V.



        Kevin K .M cA leenan,A cting Secretary,
        U .S.DepartmentofHom eland Security
       (TransportationSecurityAdministration)
                       Defendantls)
(WritethefullnameofeachdefendantwhoisAe/ngsued J/' //7c
namesofallthedefendantscannoth'tinthespaceabove,please
write ''
       seeattached''in thespaceand attach an additionalpage
withthefullIistofnames.
                      )


                                          CO M PLAIN T FO R A CIV IL CA SE

1.      The Partiesto ThisCom plaint
         A.       ThePlaintiffts)
                  Provide the infonnation below foreach plaintiffnam ed in the complaint. Attach additionalpages if
                  needed.
                           N ame                                 P>F-  !
                                                                       # -ç>.!p>ç!StprwpGpbrir!--
                           StreetAddress                         lz/glèll
                                                                        ftlpplonAyçppq-
                           Citv and Countv                       Sebring-Hàgtpypul.
                                                                                  - jcqpntv
                           Stateand Zip Code                     Jflpljd>s3/870
                           Telephone Num ber                     (561)39!:787?-       --


                           E-mailAddress                         esxMb>l yAlv y>hfplçom
                                                                                      -
  Case 9:19-cv-81244-RAR Document 1 Entered on FLSD Docket 09/09/2019 Page 2 of 6


ProSe1(Rev.12/16)ComplaintforaCivilCase

        B.       TheDefendantts)
                 Provide the information below foreach defendantnam ed in the com plaint,whetherthe defendantisan
                 individual,a governm entagency,an organization,ora corporation. Foran individualdefendant,
                 includetheperson'sjobortitle(fknown).Attachadditionalpagesifneeded.
                 DefendantN o.1
                          Name                       Kevin K.M cA leenan
                          JoborTitle(ifknown)        Actina Secretary U!S:DepartmentofHomelandSecuritv(DHS)
                          StreetAddress              1000 Jam esLrTurnaMe Blvd,Suite #A 124
                          City and Countv            W estPalm Beach,Palm Beach
                          State and Zip Code         Florida:33406
                          Telephone Num ber         (561)616-9650
                          E-m ailAddress(i
                                         fknown)    Unknown

                 DefendantNo.2
                        N am e
                        Job orTitle (ifknown)
                         StreetAddress
                         Cityand County
                         Stateand Zip Code
                         TelephoneN um ber
                         E-mailAddress(ifknown)

                 DefendantN o.3
                        N am e
                        Job orTitle (ifknown)
                        StreetAddress
                        Citv and Countv
                        State and Zip Code
                        TelephoneNum ber
                        E-m ailAddress(ifknown)

                 DefendantN o.4
                        N am e
                         Job orTitle(ifknown)
                         StreetAddress
                         Citv and County
                         Stateand Zip Code
                         TelephoneN umber


                                                                                                          Page2of 6
  Case 9:19-cv-81244-RAR Document 1 Entered on FLSD Docket 09/09/2019 Page 3 of 6


ProSe1(Rev.12/16)ComplaintforaCivi!Case

                          E-m ailAddress (ifknown)

II.     BasisforJurisdiction

        Federalcourtsarecourtsoflimitedjurisdictioll(limitedpower).Generally,only twotypesofcasescan be
        heard in federalcourt:casesinvolving a federalquestion and casesinvolving diversity ofcitizenship ofthe
        parties.Under28U.S.C.j 1331,acasearising undertheUnited StatesConstitutionorfederallawsortreaties
        isafederalquestion case.Under28U.S.C.j 1332,acasein whichacitizenofoneStatesuesacitizen of
        anotherStateornationandtheamountatstakeismorethan$75,000isadiversity ofcitizenshipcase.lna
        diversity ofcitizenship case,no defendantm ay bea citizen ofthe sam e Stateasany plaintiff.

        W hatisthebasisforfederalcourtjurisdiction? (checkaIlthatappl
                                                                    y)
            R Federalquestion                     I--IDiversity ofcitizenship

        Filloutthe paragraphsin thissection thatapply to thiscase.

                 lftheBasisforJurisdiction lsaFederalQuestion
                 Listthe specifk federalstatutes,federaltreaties,and/orprovisionsoftheUnited StatesConstitution that
                 are atissue in thiscase.
                  TheCourthasjurisdictionunder42U.S.C.j2000e-5& 42U.S.C.j2000e-16(c)to hearthiscase.The
                  Plaintiffreceived theEqualEm ploym entOpportunity Com m ission,Office ofFederalOperations,Final
                  OrderonJune 15,2019.TheDefendantislocatedwithinthisjudicialdistrict,aswellasthelocationof
                  where thePlaintim spersonnelrecordsare maintained.


                                  Theplaintiff, (name)



                          b.      Ifthe plaintiffisacorporation
                                  The plaintiff. (name) N/A                                       .isincorporated
                                  underthe lawsofthe State of(name) N/A
                                  and has itsprincipalplaceofbusinessin the Stateof(name)



                          (Ifmorethanoneplaint# isnamedinthecomplaint,attachanadditionalpageprovidingthe
                          sameinformationforeachadditionalplaint#)
                 2.       TheDefendantts)
                          a.      lfthedefendantisan individual
                                  The defendant. (name) N/A                                      Sisa citizen of
                                  the State of(name)     N/A                                    Orisa citizen of
                                   Ioreignnation) N/A
  Case 9:19-cv-81244-RAR Document 1 Entered on FLSD Docket 09/09/2019 Page 4 of 6


ProSe1(Rev.12/16)ComplaintforaCi
                               vilCase


                         b.       Ifthedefendantisa corporation
                                  The defendant. (name) N/A                                 ,isincorporated under
                                  thelawsofthe State of(name) N/A                                    .and hasits
                                  principalplace ofbusinessin the State of(name) N/A
                                  Orisincomoratedunderthelawsof(foreikrnnation) N/A
                                  and hasitsprincipalplace ofbusiness in (name)

                         (Ifmorethan onedefendantisnamed inthecomplaint,attachanadditionalpageproviding the
                         sameinformationforeachadditionaldefendant)
                 3.      The Amountin Controversy

                         The am ountin controversy-the amountthe plaintiffclaim sthe defendantowesortheam ountat
                         stake-ismorethan $75,000,notcountinginterestandcostsofcourt,because(explainlk
                          N/A


111.    Statem entofClaim

        W rite a shortand plain statementofthe claim .Do notm ake legalargum ents. State asbriefly aspossiblethe
        factsshowing thateach plaintiffisentitled to the dam agesorotherreliefsought. State how each defendantw as
        involved and whateach defendantdid thatcaused the plaintiffharm orviolated the plaintiffsrights,including
        thedatesand placesofthatinvolvem entorconduct. lfm orethan one claim isasserted,num bereach claim and
        writea shortand plain statem entofeach claim in a separate paragraph. Attach additionalpagesifneeded.
  Case 9:19-cv-81244-RAR Document 1 Entered on FLSD Docket 09/09/2019 Page 5 of 6


ProSe1(Rev.12/16)ComplainttbraCivilCase

        CountOne:Disability Discrimination

        C laim #1.Atthe tim e ofthe eventsgiving rise to thisclaim ,G abrielw asem ployed by the Defendantas
        a Transportation Security Officer,atPalm Beach Intem ationalA irportin W estPalm Beach,Florida.
        On June 25, 2014, Charles ûklim ''Bates, Gabriel's form er first-level supervisor,issued Gabriel a
        discrim inative LetterofCotm seling,disciplining him fornotcom pleting a new localpolicy'stechnique
        to verify airline passengers'boarding passes,thatwas enacted in April2014.The new localpolicy
        requiredGabrieltocircleseveralasgectsofeverypaperairlineboardingpass(i.e.selectees(individuals
        selected foradditionalscreening)alrport,name,and date),and ifnotselected,writeIiNS''in acircle,
        write hisinitialsin block (capital)letters,visually check a1lpaperand electronic airlines'boarding
        passes,and then scan allpaperand electronic airlines'boarding passesvia a Boarding Pass Scarming
        System.Gabrielwasalsodisciplinedfornotstayingwithinhisassignedsecuritylane,alonywithother
        issues.Gabriel suffers from Attention Deficit Hyperactivity Disorder (ADHD),Atlentlon Deticit
        Disorder(ADD),and Anxiety Disorder,substantiallimitsto the lçconcentrating''majorlife activity.
        Gabrielwasalso a qualified individualwith adisability.On M ay 22,2014,Gabrielinformed M r.Bates
        ofhis disability ofA D HD when sw itching to M r.Bates'security team .G abrielalso infonued M r.Bates
        ofthe adverse sym ptom she experienced from A D HD w hen utilizing the new localpolicy'stechnique,
        such as second-guessing,nervousness,and agitation.Priorto June 25,2014,M r.Bates allow ed G abriel
        not to utilize the technique of the new local policy.The issuance of the Letter of Counseling w as
        unw arranted and w as issued specifically to target Gabriel's m edicalcondition ofA D HD .The issuance
        oftheLetterofCounselingcausedGabrielemotionaldistress/mentalanguishthannl,violating29U.S.C.
        jj791& 794.
        (Additionalèlaimsareattached(165totall).
1V.     R elief

        State briefly and precisely whatdam agesorotherrelieftheplaintiffasksthe courtto order. Do notmake legal
        argum ents. lnclude any basisforclaim ing thatthewrongsalleged are continuing atthe presenttim e. lnclude
        the am ountsofany actualdam agesclaim ed fortheactsalleged and thebasisforthese amounts. Includeany
        punitive orexemplary damagesclaimed,theam ounts,and the reasonsyou claim you are entitled to actualor
        punitive money damages.
              Gabrielisrequestingto be m ade whole forhisadm inistrativeclaim .The Plaintiffis seeking com pensatory
        damagesof$300,000.00 PER CLAIM foremotionaldistress/mentalanguish pain and suffering,lossofwages,
        lossofbenefits,eviction from home,repossession ofpersonalvehicle,lossof sociallife,and low ering ofcredit
        score.The Plaintiffisalso requesting to bereinstated to hisfonnerposition asaTransportation Security Officer.
  Case 9:19-cv-81244-RAR Document 1 Entered on FLSD Docket 09/09/2019 Page 6 of 6


ProSe1(Rev.12/16)ComplaintforaCivilCase


        Certilkation and Closing
        UnderFederalRule ofCivilProcedure l1,by signing below,lcertify to thebestofmy knowledge,information,
        andbeliefthatthiscomplaint:(1)isnotbeingpresented foran improperpurpose,such astoharass,cause
        unnecessarydelay,orneedlessly increasethecostoflitigation;(2)issupportedby existinglaw orby a
        nonfrivolousargumentforextending,modifying,orreversingexistinqlaw;(3)thefactualcontentionshave
        evidentiay supportor,ifspecificallysoidentified,willlikelyhaveevldentiarysupportafterareasonable
        opportunltyforfurtherinvestigationordiscovely;and(4)thecomplaintotherwisecomplieswiththe
        requirementsofRule 1l.

        A.       ForPartiesW ithoutan Attorney

                 lagreeto provide theClerk'sOffice w ith any changesto my addresswhere case-related papersmay be
                 served.lunderstand thatmy failureto keep a currentaddresson filew ith the Clerk'sOffke m ay result
                 in the dism issalofmy case.

                 Date ofsigning;          Septem ber5,2019


                 Signature ofPlaintiff
                 Printed N am e ofPlaintiff   Dawud Ca an u p abriel

        B.       ForAttorneys

                 Date ofsigning:               N/A


                 Signature ofAttorney
                 Printed N am e ofAttorney
                 BarN um ber
                 Nam eofLaw Firm
                 StreetAddress
                 State and Zip Code
                 TelephoneN umber
                 E-mailAddress




                                                                                                           Page6of 6
